Name: Commission Regulation (EU) No 633/2014 of 13 June 2014 amending Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council and Annex I to Regulation (EC) No 854/2004 of the European Parliament and of the Council as regards the specific requirements for handling large wild game and for the post-mortem inspection of wild game Text with EEA relevance
 Type: Regulation
 Subject Matter: European Union law;  agricultural policy;  animal product;  marketing;  tariff policy;  foodstuff;  social affairs
 Date Published: nan

 14.6.2014 EN Official Journal of the European Union L 175/6 COMMISSION REGULATION (EU) No 633/2014 of 13 June 2014 amending Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council and Annex I to Regulation (EC) No 854/2004 of the European Parliament and of the Council as regards the specific requirements for handling large wild game and for the post-mortem inspection of wild game (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 10(1) and (2) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 17(1) thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific hygiene rules for food of animal origin. It provides, inter alia, requirements for the production and placing on the market of meat from wild game. Food business operators are to ensure that such meat is placed on the market only if it is produced in compliance with Section IV of Annex III to that Regulation. (2) Council Directive 89/662/EEC (3), provides that Member States are to ensure that veterinary checks at origin and at destination are carried out on products of animal origin subject to intra-Union trade. (3) The audits performed at Union level by the Food and Veterinary Office of the European Commission in Member States have shown that trade in unskinned large wild game from a hunting site to an approved game-handling establishment situated in the territory of another Member State is a common practice which accounts for a significant part of the wild game meat produced in the Union. (4) This practice has created uncertainties on the practical application of the current provisions of Regulation (EC) No 853/2004 and the need of compliance with the provisions of Directive 89/662/EEC in particular how to comply with the obligation to ensure the appropriate level of official controls at origin. (5) Therefore, in order to ensure that the provisions of Regulation (EC) No 853/2004, and of Directive 89/662/EEC are complied with, it is necessary to supplement the provisions of Regulation (EC) No 853/2004 concerning the transport and trade of unskinned large wild game with a certification of compliance with the EU provisions at the place of origin. In order to avoid a disproportionate administrative burden, an alternative approach based on a declaration of a trained person should be allowed if the game handling establishment, close to the hunting area is in another Member State. (6) Regulation (EC) No 853/2004 should therefore be amended accordingly. (7) Chapter VIII of Section IV of Annex I to Regulation (EC) No 854/2004 sets out the specific requirements for official controls concerning wild game meat. According to the provisions set out in that Chapter, during the post-mortem inspection, the official veterinarian of the game-handling establishment is to take account of the declaration or information that the trained person involved in hunting the animal has provided in accordance with Regulation (EC) No 853/2004. In cases where unskinned large wild game is transported from a hunting site in another Member State, it is appropriate that the official veterinarians also check that the relevant certificate accompanies the consignment and take into account the information contained in that certificate. (8) Regulation (EC) No 854/2004 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 853/2004 is amended in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 854/2004 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2014 for all consignments arriving at the Member States of destination from that date on. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 139, 30.4.2004, p. 206. (3) Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (OJ L 395, 30.12.1989, p. 13). ANNEX I In Chapter II of Section IV of Annex III to Regulation (EC) No 853/2004, point 8 is replaced by the following: 8. In addition, unskinned large wild game: (a) may be skinned and placed on the market only if: (i) before skinning, it is stored and handled separately from other food and it is not frozen; (ii) after skinning, it undergoes a final inspection in a game-handling establishment in accordance with Regulation (EC) No 854/2004; (b) may be sent to a game handling establishment in another Member State only if, during transport to that game-handling establishment, it is accompanied by a certificate conforming to the specimen set out in the Annex to Commission Implementing Regulation (EU) No 636/2014 (1) issued and signed by an official veterinarian, attesting that the requirements set out in point 4 as regards the availability of a declaration, when relevant, and the accompaniment of relevant parts of the body, have been complied with. In case the game handling establishment, close to the hunting area, is in another Member State, transport to this game handling establishment need not be accompanied by the certificate but by the declaration of the trained person referred to in point 2 to comply with Article 3(1) of Directive 89/662/EEC, taking into account the animal health status of the Member State of origin. ANNEX II In part A of Chapter VIII to Section IV of Annex I to Regulation (EC) No 854/2004 the following point 2a is added: 2a. The official veterinarian is to check that a health certificate conforming to the specimen set out in the Annex to Commission Implementing Regulation (EU) No 636/2014 (1) or the declaration(s) accompanies the unskinned large wild game transported to the game-handling establishment from the territory of another Member State, in accordance with point 8(b) of Chapter II of Section IV of Annex III to Regulation (EC) No 853/2004. The official veterinarian is to take into account the content of that certificate or declaration(s).